Citation Nr: 0723245	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
1988 for the grant of service connection for diabetes 
mellitus associated with exposure to herbicides.

2.  Entitlement to special monthly compensation at a rate in 
excess of that authorized by 38 U.S.C. § 1114(m).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New York, New 
York, VA Regional Office (RO).

The veteran testified before a hearing officer at the RO in 
March 2000.  A transcript of his hearing has been associated 
with the record.


FINDINGS OF FACT

1.  In April 1972 and September 1985, the RO denied service 
connection for diabetes mellitus; the veteran did not appeal 
those decisions.

2.  The veteran's petition to reopen his claim of entitlement 
to service connection for diabetes mellitus was received on 
April 13, 1988; service connection was subsequently granted.


CONCLUSIONS OF LAW

1.  The April 1972 and September 1985 decisions which denied 
service connection for diabetes mellitus are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).

2.  The criteria for assignment of an effective date prior to 
April 13, 1988 for the grant of entitlement to service 
connection for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. §§ 
3.114(a)(1), 3.151, 3.155, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's petition to reopen his 
claim of entitlement to service connection for diabetes 
mellitus was received in April 1988, prior to the enactment 
of the VCAA.

A letter dated in January 2005 explained the evidence and 
information necessary to support the veteran's claim for an 
earlier effective date.  The veteran was asked to identify 
evidence pertinent to his claim.  The evidence of record was 
listed. The veteran was told how VA would assist him in 
obtaining evidence.  

A letter dated in May 2006 additionally told the veteran how 
VA establishes disability ratings and effective dates.  He 
was asked to provide evidence supportive of is claim, or 
identify such evidence so that VA could request it.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified records have been obtained and 
associated with the record.  Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Effective Date

The veteran contends, in essence, that he is entitled to an 
effective date prior to April 13, 1988 for the award of 
service connection for diabetes mellitus, type II. 

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on claim reopened after 
final adjudication . . . of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date of service connection "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2005).  
See Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 3.816(b)(1)(i) (2006).  The term covered herbicide 
diseases includes type II diabetes mellitus.  38 C.F.R. § 
3.816(b)(2)(i) (2005).  If VA denied compensation for the 
same covered herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the claim on 
which the prior denial was based or the date the disability 
arose.  If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose.  38 C.F.R. § 3.816(c) (2006).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2006).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

There is no dispute in this case that the veteran sought to 
reopen his claim of entitlement to service connection for 
diabetes by means of a VA Form 21-4138 received on April 13, 
1988.  Prior to that time, the veteran's claim of entitlement 
to service connection had been finally denied in April 1972 
and September 1985.  The Board notes that the latter 
determination by the RO was issued on September 3, 1985, 
prior to the date set out in 38 C.F.R. § 3.816(c)(1).  

During the period between the RO's September 3, 1985 denial 
of service connection for diabetes mellitus and the veteran's 
April 13, 1988 petition to reopen the claim, there was no 
indication of a request of service connection for diabetes 
mellitus in any of the filings of record.  There are no 
documents of record prior to April 13, 1988 that may be 
reasonably construed as a claim of entitlement to service 
connection for diabetes mellitus or a petition to reopen such 
a claim.  38 C.F.R. §§ 3.151(a), 3.155(a) (2006).

The RO established service connection for diabetes mellitus, 
type II, as a disease presumed to be due to exposure to 
herbicide or Agent Orange, and amended the effective date of 
award based upon the extant regulations.  In light of the 
above discussion, the Board concludes that April 13, 1988, 
the date of receipt of the veteran's petition to reopen the 
claim of entitlement to service connection, is the proper 
effective date in this case.  

In reaching this determination, the Board has also considered 
the decision of the Court of Appeals for the Ninth Circuit in 
Nehmer, dated in July 2007.  However, that decision does not 
disturb the commencement date of the class of previously 
denied cases.



ORDER

Entitlement to an effective date earlier than April 13, 1988 
for the grant of service connection for diabetes mellitus is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining claim on appeal.

The veteran seeks a higher level of special monthly 
compensation (SMC).  The RO decision at issue, promulgated in 
January 2004, awarded SMC at the rate equal to 38 U.S.C. § 
1114(m) based upon loss of use of the bilateral lower 
extremities under 38 U.S.C. § 1114(l), with an additional 100 
percent disability of post-traumatic stress disorder, 
independently ratable.  

The Board observes that special monthly compensation is 
available where a veteran has paraplegia with loss of use of 
both legs and loss of anal and bladder sphincter control.  38 
U.S.C.A. § 1114(o) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.350(e)(2) (2006).

On VA diabetes examination in September 2004, the veteran 
reported bladder incontinence two to three times per week, as 
well as loss of bowel control once per week.  In an October 
2006 statement, he reported that he had received the 
diagnosis of neurogenic bowel.  The veteran has not had an 
examination to determine whether he suffers from loss of anal 
and bladder sphincter control.  In light of his report of a 
diagnosis of neurogenic bowel, the Board concludes that the 
existing record is insufficient for the purposes of 
determining whether the veteran qualifies for an increased 
rate of SMC.  An examination should be conducted prior to 
further review of this issue.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether he suffers from loss 
of anal and bladder sphincter control.  
Upon examination and review of the entire 
claims folder, the examiner should 
indicate whether the veteran suffers from 
loss of anal and bladder control, and if 
so, whether such condition is due to a 
service connected disability.  

In the examination request, the AOJ 
should advise the examiner of the nature 
of the veteran's service connected 
disabilities.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


